Title: To John Adams from Oliver Wolcott, Jr., 25 September 1798
From: Wolcott, Oliver, Jr.
To: Adams, John



Sir
Trenton Sept. 25th. 1798

I have complied with your direction by sending under cover to the Post Master of Philadelphia an anonimous Note with Five hundred Dollars in a Letter to Mr. Allen President of the Health Committee—This generous donation will relieve many a distressed person.
The Warrant stands charged to the Presidents account in the Treays as recd. by me in the character of Agent to the President.
I have the honour with / perfect deference / your obedt

Oliv Wolcott